MEMORANDUM **
Appellee has filed an unopposed motion for summary vacation of the district *855court’s judgment and remand for a new trial or entry of a guilty plea based on the parties’ charge bargain. Appellee admits that, in light of this court’s recent decision in United States v. Smith-Baltiher, 424 F.3d 913 (9th Cir.2005), the expert testimony admitted and arguments advanced at trial on behalf of the prosecution regarding the issue of derivative citizenship constituted reversible error.
Accordingly, appellee’s motion is granted. The judgment is vacated and the case is remanded to the district court for a new trial or the entry of a guilty plea based on the parties’ charge bargain.
VACATED AND REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the *855courts of this circuit except as provided by 9th Cir. R. 36-3.